Defendant failed to adduce any evidence which would establish that the motor vehicle operated by him was exempt from registration under the laws of this State (cf. People v. Dantschisch, 153 N. Y. S. 2d 519, 526; People v. Rockwell, 123 N. Y. S. 2d 201, 204, and cases cited). Specifically, defendant made no showing that the motor vehicle was one which his employer was “compelled to register” in New Jersey so as to entitle said employer to be deemed a resident of New Jersey and a nonresident of this State for the purpose of enjoying the privileges afforded by former subdivision 1 of section 51 (now § 250, subd. 1) of the Vehicle and Traffic Law, with respect to such vehicle. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.